STATEMENT OF ADDITIONAL INFORMATION May 1, 2012, as revised or amended, July 1, 2012, September 1, 2012, March 1, 2013 and April 1, 2013 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Appreciation Fund, Inc. DAF DGAGX December 31 st May 1 st Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28 th /29 th July 1 st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30 th September 1 st Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th April 1 st Class C/PNYCX Class I/DNYIX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31 st March 1 st Class C/PGRCX Class I/DPWRX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30 th September 1 st Class C/PMCCX Class I/DTCIX Class Z/DPMZX Dreyfus Maryland Fund DMDF Class A/PSMDX April 30 th September 1 st Class C/PMDCX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30 th September 1 st Class C/PCMAX Class Z/PMAZX Dreyfus Minnesota Fund DMNF Class A/PSMNX April 30 th September 1 st Class C/PMNCX Dreyfus Ohio Fund DOHF Class A/PSOHX April 30 th September 1 st Class C/POHCX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30 th September 1 st Class C/PPACX Class Z/DPENX GRP4-SAI-413 Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30 th April 1 st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30 th April 1 st Class B/GSBXX General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30 th April 1 st Class B/GTBXX General Money Market Fund, Inc. GMMF Class A/GMMXX November 30 th April 1 st Class B/GMBXX General Municipal Money Market Funds, Inc. GMMMFI November 30 th April 1 st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30 th April 1 st Class B/GBMXX General New York Municipal Money Market Fund GNYMMMF Class A/GNMXX November 30 th April 1 st Class B/GNYXX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended December 31 st and February 28 th/29th "last fiscal year" means the fiscal year ended in the immediately preceding calendar year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-11 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-16 RATINGS OF MUNICIPAL OBLIGATIONS I-17 SECURITIES OF REGULAR BROKERS OR DEALERS I-17 COMMISSIONS I-18 PORTFOLIO TURNOVER VARIATION I-20 SHARE OWNERSHIP I-20 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-5 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-27 Policies Related to Fund Names II-29 DIVIDENDS AND DISTRIBUTIONS II-30 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-30 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-31 SUB-ACCOUNTING FEES II-32 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-32 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-33 California II-33 General Information II-33 Economy II-33 Population II-34 Recent Developments II-34 State Indebtedness and Financing II-34 General Obligation Bonds II-34 Commercial Paper Program II-35 Bank Arrangements II-35 Lease-Revenue Debt II-35 Non-Recourse Debt II-35 Build America Bonds II-35 Economic Recovery Bonds II-36 Tobacco Settlement Revenue Bonds II-36 Future Issuance Plans II-37 Cash Flow Borrowings and Management II-37 Ratings II-38 State Funds and Expenditures II-38 The Budget and Appropriations Process II-38 The State General Fund II-38 The Special Fund for Economic Uncertainties II-38 The Budget Stabilization Account II-39 Inter-Fund Borrowings II-39 State Expenditures II-39 State Appropriations Limit II-39 Pension Trusts II-39 Welfare System II-41 Health Care II-41 Unemployment Insurance II-42 Local Governments II-42 Trial Courts II-43 Proposition 98 II-43 Constraints on the Budget Process II-44 Sources of Tax Revenue II-46 Personal Income Tax II-46 Sales and Use Tax II-47 Corporation Tax II-47 Insurance Tax II-48 Other Taxes II-48 Special Fund Revenues II-48 State Economy and Finances II-48 2011 Budget Act II-49 2012 Budget Act II-50 2013-2014 Proposed Budget II-50 Litigation II-51 Action Challenging Cap and Trade Program Auctions II-51 Actions Challenging School Financing II-51 Actions Challenging Statutes Which Reformed California Redevelopment
